UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-10768 MEDIWARE INFORMATION SYSTEMS, INC. (Exact name of registrant as specified in its charter) New York 11-2209324 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 11711 West 79th Street Lenexa, Kansas 66214 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code):(913) 307-1000 (Former name, former address and former fiscal year, if changed since last report) 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act). Large accelerated filer ¨ Accelerated Filer x Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yesx No APPLICABLE ONLY TO CORPORATE ISSUERS: As of May 2, 2007, there were 8,148,000 shares of Common Stock, $0.10 par value, of the registrant outstanding. 2 MEDIWARE INFORMATION SYSTEMS, INC. INDEX Page PART I Financial Information ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2007 (Unaudited) and June 30, 2006 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the Three and Nine Months Ended March 31, 2007 and 2006 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended March 31, 2007 and 2006 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Review Report of Independent Registered Public Accounting Firm 11 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 19 ITEM 4. Controls and Procedures 19 PART II Other Information 20 ITEM 1 Legal Proceedings 20 ITEM 1A. Risk Factors 20 ITEM 6. Exhibits 21 Signatures 22 3 Index PART I FINANCIAL INFORMATION 1. FINANCIAL STATEMENTS MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands except shares) March 31, 2007 June 30, (Unaudited) 2006 ASSETS Current Assets Cash and cash equivalents $ 21,333 $ 18,996 Accounts receivable (net of allowance of $1,023 and $923) 13,088 8,748 Inventories 125 160 Deferred income taxes 849 481 Prepaid expenses and other current assets 951 746 Total current assets 36,346 29,131 Fixed assets, net 1,213 1,220 Capitalized software costs, net 18,344 19,286 Goodwill, net 3,797 3,971 Other long-term assets 120 115 Total Assets $ 59,820 $ 53,723 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 1,196 $ 1,084 Current portion of note payable 11 25 Advances from customers 8,318 7,767 Accrued expenses and other current liabilities 3,861 2,160 Total current liabilities 13,386 11,036 Note payable - 4 Deferred income taxes 5,267 4,182 Total liabilities 18,653 15,222 Stockholders' Equity Preferred stock, $.01 par value; authorized 10,000,000 shares; none issued Common stock, $.10 par value; authorized 25,000,000 shares; 8,148,000 and 8,078,000 shares issued and Outstanding at March 31, 2007 and June 30, 2006, respectively 813 808 Additional paid-in capital 30,286 29,617 Retained earnings 9,987 8,087 Accumulated other comprehensive income (loss) 81 (11 ) Total stockholders' equity 41,167 38,501 Total Liabilities and Stockholders' Equity $ 59,820 $ 53,723 See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Amounts in thousands, except earnings per share) (Unaudited) Three months ended March 31, (Unaudited) Nine Months ended March 31, 2007 2006 2007 2006 Revenue System sales $ 4,887 $ 3,340 $ 12,100 $ 9,487 Services 6,170 6,628 18,694 19,277 Total revenue 11,057 9,968 30,794 28,764 Cost and Expenses Cost of systems (1) 802 519 2,133 1,679 Cost of services 2,198 2,047 6,118 5,793 Amortization of capitalized software costs 1,354 1,220 3,982 3,571 Software development costs 999 1,170 2,983 3,326 Selling general and administrative 4,729 4,167 13,408 12,098 Total costs and expenses 10,082 9,123 28,624 26,467 Operating income 975 845 2,170 2,297 Interest and other income 250 173 735 457 Interest and other (expense) 6 - 52 (6 ) Income before income taxes 1,231 1,018 2,957 2,748 Income tax provision (400 ) (386 ) (1,057 ) (981 ) Net income 831 632 1,900 1,767 Other comprehensive income Foreign currency translation adjustment 64 17 92 (94 ) Comprehensive income $ 895 $ 649 $ 1,992 $ 1,673 Net income per Common Share Basic $ 0.10 $ 0.08 $ 0.23 $ 0.22 Diluted $ 0.10 $ 0.08 $ 0.23 $ 0.22 Weighted Average Common Shares Outstanding Basic 8,122 8,048 8,110 7,991 Diluted 8,440 8,274 8,391 8,192 (1) Excludes amortization of capitalized software costs See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Nine Months Ended March 31, (Unaudited) 2007 2006 Cash Flows From Operating Activities Net income $ 1,900 $ 1,767 Adjustments to reconcile net income, to net cash provided by operating activities: Depreciation and amortization 4,435 4,058 Stock Option compensation expense 200 624 Deferred tax provision 891 173 Provision for doubtful accounts 327 324 Changes in operating assets and liabilities: Accounts receivable (4,667 ) (729 ) Inventories 35 52 Prepaid expenses and other assets (210 ) 1 Accounts payable, accrued expenses and advances from customers 2,364 236 Net cash provided by operating activities 5,275 6,506 Cash Flows From Investing Activities Acquisition of fixed assets (446 ) (349 ) Capitalized software costs (3,040 ) (3,404 ) Net cash used in investing activities (3,486 ) (3,753 ) Cash Flows From Financing Activities Proceeds from exercise of stock options 439 836 Excess tax benefit from exercise of stock options 35 257 Principal payments on note payable (18 ) (18 ) Net cash provided by financing activities 456 1,075 Foreign currency translation adjustments 92 (94 ) Net increase in cash and cash equivalents 2,337 3,734 Cash at beginning of period 18,996 14,839 Cash at end of period $ 21,333 $ 18,573 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest on notes payable $ 1 $ 7 Income taxes paid (received) $ (49 ) $ 28 Supplemental disclosures of noncash financing activities: Reduction of goodwill recorded for tax benefit of related amortization $ 174 $ 174 6 Index MEDIWARE INFORMATION SYSTEMS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. FINANCIAL STATEMENTS In the opinion of management, the accompanying unaudited, condensed, consolidated financial statements contain all adjustments necessary to present fairly the financial position of Mediware and its results of operations and cash flows for the interim periods presented. Such financial statements have been condensed in accordance with the applicable regulations of the Securities and Exchange Commission and, therefore, do not include all disclosures required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with Mediware's audited financial statements for the year ended June 30, 2006 included in Mediware's Annual Report filed on Form 10-K for such year. The results of operations for the nine months ended March 31, 2007 are not necessarily indicative of the results to be expected for the entire fiscal year. 2. EARNINGS PER SHARE Basic earnings per share is computed by dividing net income by the weighted average number of shares of common stock, par value $0.10 (“Common Stock”), of Mediware outstanding.For the three and nine months ended March 31, 2007 and 2006, the dilutive effect of Common Stock equivalents is included in the calculation of diluted earnings per share using the treasury stock method. 3. STOCK BASED COMPENSATION The Company's 2003 Equity Incentive Plan, approved by the shareholders in December 2003, provides additional compensation incentives for high levels of performance and productivity by management, other key employees of the Company, directors, and persons who render services to the Company as consultants, advisors or independent contractors.In February 2005, the shareholders approved increasing the number of shares that may be issued under such plan from 500,000 to 1,000,000.In December 2005, the shareholders approved increasing the number of shares that may be issued under such plan from 1,000,000 to 2,000,000.Shares may be issued as either incentive stock options, nonqualified stock options, restricted stock units or restricted common stock.Options may be granted for a period of up to ten years.Restricted common stock awards may be subject to vesting restrictions and may be forfeited if certain performance factors are not maintained.The plan provides that a maximum of 1,700,000 shares may be issued as any combination of restricted stock, options and restricted stock unit awards.The additional 300,000 shares of common stock can only be granted as option awards.As of March 31, 2007, 1,229,000 shares were available for issuance under this plan. The Company's 2001 Stock Option Plan, approved by the shareholders in January 2002, provides additional compensation incentives for high levels of performance and productivity by management, other key employees of the Company, directors, and persons who render services to the Company as consultants, advisors or independent contractors.Up to 900,000 shares may be issued and sold under such plan and may be issued as either incentive stock options, to eligible persons, or nonqualified stock options.Options may be granted for a period of up to ten years, with option prices not less than fair market value on the date of grant for incentive stock options, not less than 85% of fair market value for nonqualified stock options, and not less than 110% of fair market value for owners of more than 10% of the Company's outstanding voting stock.As of March 31, 2007 no options were available to be issued under this plan. The Company's 1997 Stock Option Plan for Non-Employee Directors, which provided compensation to directors for their services without the expenditure of cash, was intended to increase ownership interest of the non-employee directors. Options granted under this plan were exercisable at 100% of the fair market value on the date of grant and were for terms of eight years and vested in two equal installments during the year issued. Shares granted under this plan were limited to 500,000. This plan was terminated effective January 2002, and no additional options are available to be issued under this plan. 7 Index The Company's Equity Incentive Plan, approved by its shareholders in January 1992 and amended in March 2000, provided additional compensation incentives for high levels of performance and productivity by management and other key employees of the Company. The combined number of shares issued or available for issuance under this plan could not exceed thirty percent of the issued and outstanding common stock of the Company and not more than 700,000 shares could have been issued as incentive stock options. Options could have been granted for a period up to ten years, with option prices not less than fair market value on the date of grant for incentive stock options, not less than 50% of fair market value for nonqualified stock options, and not less than 110% of fair market value for owners of more than 10% of the Company's outstanding voting stock. This plan was terminated effective January 2002, and no additional options are available to be issued under this plan. The Company accounts for stock-based compensation following the provisions of SFAS 123R, which establishes a fair value-based method of accounting for stock-based compensation.The fair value of stock options is determined at the date of grant and is charged to compensation expense over the vesting period of the options.The aggregate noncash stock based compensation expense amounted to $53,000 and $200,000 for the three and nine month periods ended March 31, 2007, respectively. The fair value of options at date of grant is estimated using the Black-Scholes option pricing model.The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of the grant.The Company uses historical data to estimate option exercise and employee and director termination within the valuation model; separate groups of employees and directors that have similar historical exercise behavior are considered separately for valuation purposes.The expected term of options granted represents the period of time that options granted are expected to be outstanding for each group of employees and directors exhibiting different behavior.Expected volatilities are based on historical volatility of the Company’s stock.The Company has not paid any dividends in the past and does not expect to pay any dividends in the near future. The following table sets forth summarized information concerning the Company's stock options for the nine months ended March 31, 2007: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at June 30, 2006 1,140,000 $ 9.12 Granted 35,000 $ 8.42 Exercised (61,000 ) $ 7.25 Forfeited or expired (88,000 ) $ 11.84 Outstanding at March 31, 2007 1,026,000 $ 8.97 3.9 $ 1,221,000 Expected to vest at March 31, 2007 1,026,000 $ 8.97 3.9 $ 1,221,000 Options exercisable at March 31, 2007 879,000 $ 9.00 3.9 $ 1,128,000 The total intrinsic value of options exercised during the nine months ended March 31, 2007 and 2006, was $93,000 and $676,000, respectively.The fair value of the nonvested shares is determined based on the average trading price of the Company’s shares on the grant date. The Company generally issues new shares upon the exercise of stock options. Cash received from options exercised under all share-based payment arrangements for the nine months ended March 31, 2007 and 2006 was $439,000 and $836,000, respectively.The excess tax benefit realized for the tax deductions related to option exercises of the share-based payment arrangements totaled $35,000 and $257,000 for the nine months ended March 31, 2007 and 2006, respectively. 8 Index A Summary of the status of the Company’s nonvested options as of March 31, 2007, and changes during the nine months ended March 31, 2007, is presented below: Nonvested Options Shares Weighted Average Grant Date Fair Value Nonvested at June 30, 2006 167,000 $ 4.00 Granted 35,000 2.30 Canceled or expired - - Vested (55,000 ) 4.08 Nonvested at March 31, 2007 147,000 $ 3.57 As of March 31, 2007, there was $257,000 of total unrecognized compensation cost related to nonvested options granted under existing stock option plans.This cost is expected to be recognized over a weighted average period of 1.1 years.The total fair value of options vested during the nine months ended March 31, 2007 amounted to $224,000. The following table presents information relating to stock options at March 31, 2007: Options Outstanding Options Exercisable Range of Exercise Prices Shares Weighted Average Exercise Price Weighted Average Remaining Life in Years Shares Weighted Average Exercise Price $0.00 - $4.49 163,000 $ 3.61 2.5 163,000 $ 3.61 $4.50 - $7.49 65,000 $ 6.74 1.0 65,000 $ 6.74 $7.50 - $8.99 234,000 $ 8.04 3.4 124,000 $ 7.99 $9.00 - $10.49 248,000 $ 9.96 4.9 225,000 $ 10.00 $10.50 - $11.99 124,000 $ 10.89 3.2 124,000 $ 10.89 $12.00 - $13.49 137,000 $ 12.51 5.9 122,000 $ 12.47 $13.50- $14.99 45,000 $ 13.74 6.0 45,000 $ 13.74 $15.00- $16.50 10,000 $ 15.00 6.7 10,000 $ 15.00 1,026,000 878,000 The Company has entered into agreements with certain key employees.Under the terms of these agreements, the Company granted the employees, in aggregate, 210,000 restricted shares of Common Stock (the “Performance Shares”).The Performance Shares vest in fiscal 2007, 2008 and 2009 only if Mediware achieves certain performance goals based on revenue and earnings per share.The Performance Shares may result in compensation expense in future periods of up to $1,839,000, the fair value on the date of grant.The probability of achieving these performance goals is remote.Accordingly, Mediware has not recognized any related compensation expense for previous periods or for the three and nine months ended March 31, 2007.Mediware will reassess at each reporting period whether achievement of any performance condition is probable and will begin recognizing the related costs if and when the performance conditions become probable. 9 Index A Summary of the status of the Company’s nonvested restricted common stock as of March 31, 2007, and changes during the nine months ended March 31, 2007, is presented below: Nonvested Restricted Common Stock Shares Weighted Average Grant Date Fair Value Nonvested at June 30, 2006 155,000 $ 8.93 Granted 55,000 8.34 Canceled or expired - - Vested - - Nonvested at March 31, 2007 210,000 $ 8.76 4. CONTINGENCIES The Company is subject to legal proceedings and claims that arise in the ordinary course of business.The Company believes that the outcome of all pending legal proceedings in the aggregate will not have a material adverse effect on its business, financial condition, results of operations or cash flows. 5. CONCENTRATION OF REVENUE The Company recorded $693,000 of revenue related to one contract signed during the quarter ended March 31, 2007. 10 Index REVIEW REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors and Shareholders of Mediware Information Systems, Inc. We have reviewed the accompanying condensed consolidated balance sheet of Mediware Information Systems, Inc. and subsidiaries (the "Company") as of March 31, 2007, and the related condensed consolidated statements of operations and comprehensive income for the three and nine-month periods ended March 31, 2007 and 2006, and the related condensed consolidated statements of cash flows for the nine-month periods ended March 31, 2007 and 2006.These interim condensed consolidated financial statements are the responsibility of the Company's management. We conducted our reviews in accordance with standards established by the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim condensed consolidated financial statements in order for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of the Company as of June30, 2006, and the related consolidated statements of operations and comprehensive income, stockholders' equity, and cash flows for the year then ended (not presented herein), and in our report dated August4, 2006, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of June30, 2006 is fairly stated in all material respects in relation to the consolidated balance sheet from which it has been derived. Eisner LLP New York, New York April 26, 2007 11 Index ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements This Report on Form 10-Q contains forward-looking statements. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements within the meaning of Section 21E of the Securities Exchange Act. The words “believes,” “anticipates,” “expects,” “will,” “intends” and similar expressions identify some of the forward-looking statements. Forward-looking statements are not guarantees of performance or future results and involve risks, uncertainties and assumptions. The factors discussed elsewhere in this Form 10-Q and in Mediware’s Form 10-K for the year ended June 30, 2006, could also cause actual results to differ materially from those indicated by the Company’s forward-looking statements.Mediware undertakes no obligation to publicly update or revise any forward-looking statements. Overview Mediware Information Systems, Inc. (including its subsidiaries, “Mediware” or the “Company”) is a New York corporation incorporated in 1970 with its corporate headquarters at 11711 West 79th Street, Lenexa, Kansas. The Company maintains an Internet website at www.mediware.com, at which reports filed with the Securities Exchange Commission (“SEC”) under the Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”) can be obtained under “Investor Relations” without charge as soon as reasonably practicable after filed or furnished with the SEC. Mediware develops, markets, licenses, implements and supports clinical management information software.The Company's software systems are designed to automate three separate clinical operations within the hospital environment: medication management, including the hospital pharmacy; blood management, including the blood bank; and the perioperative management, including the surgical suite.The Blood Management Division products are also designed to automate clinical operations in free-standing blood centers.Each software system typically consists of the Company's proprietary application software, third-party licensed software and third-party computer hardware.Mediware sells implementation, training, and annual software support services with each software system. Mediware is organized into three operating divisions that correspond with the software systems it markets.Each division markets distinct product lines: Medication Management Systems, Blood Management Systems and Perioperative Management Systems.The Blood Management and Perioperative Management Divisions operate primarily in the United States.The Medication Management Division operates both in the United States and in the United Kingdom with different software systems designed for the specific requirements of each market. The Company's products are designed to improve operational efficiency by improving the availability, quality and timeliness of clinical information while enabling health care facilities to decrease expenses associated with managing these clinical processes. These benefits are of critical importance to clinicians and administrators who face increasing financial, regulatory and patient safety pressures. The healthcare industry in the United States is highly fragmented, complex, and inefficient. Comparatively, the healthcare industry has invested less in information technology than many other industries. While advances in medical technology have provided physicians, nurses and other caregivers with leading edge diagnostic and therapeutic technologies, the information systems supporting the management and clinical processes of these complex healthcare organizations have made insufficient progress. A substantial portion of clinical workflow still depends upon manual paper-based systems interfaced with various automated or semi-automated systems. As a result, the health care industry is often economically inefficient and produces significant variances in medical outcomes.While waste and utilization rates are rarely made public, patient safety and the publicity surrounding medical errors have focused a tremendous amount of scrutiny on hospitals and care providing institutions. Recent news reports and professional studies have highlighted patient safety errors and influenced governmental activity. 12 Index The Company anticipates that the continued increase in government regulation, public and competitive pressure regarding errors occurring in hospitals, and growing concern over clinical outcomes, will cause the industry’s expenditures on clinical information systems to continue.Mediware believes that its products can play a role in moving healthcare IT standards forward, and can deliver significant results for customers. Competition in the market for clinical information systems is intense. The principal competitive factors are the functionality of the system, its design and capabilities, site references, ability to install, process redesign capabilities, reputation for ongoing support, the potential for enhancements, price, departmental versus enterprise sales and salesmanship. Also key is the strategic position the incumbent, or major healthcare information systems vendor, has in the customer site. Different dynamics and competitors, however, affect each of the Company's products and each sale. The Blood Management Division’s current blood transfusion product is HCLL™. The Company received 510(k) clearance from the U.S. Food and Drug Administration (the “FDA”) for its HCLL software in fiscal 2003. During fiscal 2005, the Company received 510(k) clearance for its complementary HCLL donor software product for use in hospital-based donor centers. The Blood Management division, through its LifeTrak® software, also provides large complex blood centers full function tools for blood collection and processing, donor recruitment, testing and inventory control.In October 2005, the Blood Management Division officially announced the “sunset” of Hemocare® and LifeLine™, its two legacy blood transfusion products, which were originally installed in the early 1980s. The final sunset date is June 30, 2007, but Mediware believes that at least 90% of legacy customers made their licensing decision in or before the quarter ended March 31, 2007.The Company has entered into license agreements representing 300 current and new customer sites for the HCLL software. The HCLL software is in productive use at approximately 39 sites.The Company has entered into license agreements representing 66 customer sites for the LifeTrak software. The Blood Management Division continues to concentrate on increasing the number of users and licensees of its HCLL and LifeTrak software, with a focus on large sophisticated healthcare institutions that are best positioned to take advantage of the robust functionality and enterprise-level capabilities in the software and any Hemocare and Lifeline customers that have not yet made a final licensing decision.The Blood Management Division also continues to actively investigate product opportunities to the emerging biologics and human cell/tissue-based product markets. The Medication Management Division’s current WORx® drug therapy software is currently licensed to over 110 hospital organizations encompassing approximately 227 hospital sites. The product’s market acceptance encompasses hospitals of all sizes, including strategically important multi-site hospitals. The Medication Management Division released two products, MediCOE™ and MediMAR® in fiscal 2004. These products are fully integrated with each other and WORx providing a complete drug therapy management system with a clinician order entry module (MediCOE) and nursing point of care medication administration and documentation module (MediMAR). The MediCOE and MediMAR products have been installed and are in productive use in 2 and 6 separate customer sites, respectively.In March 2007, the Medication Management Division licensed anew software product, MediREC.This new product assists hospitals in achieving compliance with a new Joint Commission on Accreditation of Healthcare Organizations (JCAHO) mandate, which requireshospitals to document all of a patient’s home medications when a patient is admitted to the hospital or enters the emergency room, and to reconcile that list with the medications prescribed in the hospital and repeat this process whenever the patient is transferred and again when the patient is discharged. The Medication Management Division continues to target its large WORx software customer base for the sale of the MediCOE and MediMAR products and has begun marketing MediREC to this customer base as well.The Medication Management Division is also beginning to increase its focus on behavioral health and other specialty healthcare markets where the integrated features and functionalityincluded in the WORx, MediMAR MediREC and MediCOE software products can be tailored to meet the unique needs of these markets and institutions. Selling the Medication Management Division’s full suite of products (WORx, MediMAR, MediREC and MediCOE) involves the development of new markets, and such sales are larger in size and scope and involve more hospital departments and, therefore, substantially longer sales cycles compared to stand-alone WORx sales.The impact of these changes has been slower than expected, resulting in less predictable contract closures, and the recognition of license software revenue (in some cases) over multiple quarters, in accordance with the American Institute of Certified Public Accountants Statement of Position 97-2, “Software Revenue Recognition.” The Company sold its MediMAR product to twocustomers during the third quarter or three months ended March 31, 2007, but has not soldtheMediCOE software during the nine months ended March 31, 2007.Mediware is selling MediREC to its customers on atransaction basis and expects the sale and implementation cycles for MediREC to be substantially shorter than for the full suite of products.During the three months ended March 31, 2007, Mediware executed MediREC agreementsfor use at two customer sites. 13 Index For the nine months ended March 31, 2007, system sales in the Blood Management Division accounted for 71% of all system sales by the Company and service revenues for the Blood Management Division accounted for 43% of service revenues for the Company.The Blood Management Division has significantly benefited from the non-recurring increased revenues associated with the sunset program.The Blood Management Division system sales will substantially decline after the completion of the legacy product sunset program at the end of fiscal 2007.Service revenues in the division are expected to increase and somewhat offset the reduction in system sales in fiscal 2008 as implementations of HCLL software are completed.The Company believes that contract closures for the Medication Management Division’s suite of products will continue to be less predictable over the coming quarters and the recognition of license software revenue from future sales may be required to be recognized over multiple quarters. As a result, the Company expects lower revenues and net income in fiscal year 2008 compared to fiscal year 2007 as the Company returns to a business cycle that does not include a sunset program. Results of Operations for the Three Months Ended March 31, 2007 as Compared to the Three Months Ended March 31, 2006 Total revenue for the third quarter of fiscal 2007 is $11,057,000 compared to $9,968,000 in the same quarter of the prior year, reflecting an increase of $1,089,000, or 10.9%.This increase is primarily the result of an increase in revenue in the Blood Management Division.The Blood Management Division recorded total revenue of $6,427,000 in the third quarter compared to $4,952,000 in the same period of fiscal 2006, representing an increase of $1,475,000, or 29.8%.The Medication Management Division (excluding the United Kingdom operating division, JAC Computer Services, Ltd., “JAC”) recorded total revenue of $3,058,000 in the third quarter of fiscal 2007 compared to $3,381,000 in the third quarter of fiscal 2006.This represented a decrease of approximately $323,000, or 9.6%, compared to the same quarter a year ago.JAC recorded total revenues of $1,292,000 in the third quarter of fiscal 2007, representing an increase of $94,000, or 7.8%, compared to $1,198,000 in the same period of fiscal 2006.The Perioperative Management Division recorded revenues of $280,000 in the current quarter, representing a decrease of $157,000, or 35.9%, compared to $437,000 in the same quarter in fiscal 2006. System sales, which include proprietary software, third party software and hardware revenue, amounted to $4,887,000 in the third quarter of fiscal 2007, an increase of $1,547,000, or 46.3%, from $3,340,000 in the same period in fiscal 2006.The increase in system sales is primarily attributable to the sunset of the two legacy products of the Blood Management Division.System sales for the Blood Management Division were $3,429,000 for the third quarter of fiscal 2007, an increase of $1,968,000, or 134.7%, compared to $1,461,000 in the same quarter of fiscal 2006.The System Sales in the Blood Management Division during the quarter were stronger than expected as more customers migrated to the HCLL software in the third quarter than expected.As a result of the higher level of activity in the third quarter, Mediware expects lower System sales in the Blood Management Division in the fourth quarter of fiscal 2007 than in the third quarter of fiscal 2007.System sales in the Medication Management Division (excluding JAC) decreased from $1,305,000 in the third quarter of fiscal 2006 to $1,037,000 in the third quarter of fiscal 2007, representing a decrease of $268,000, or 20.5%.This decrease is due to a decline in third party software sales in fiscal 2007, partially offset by increased WORx system sales.JAC recorded system sales of $399,000 in the third quarter of fiscal 2007, representing a decrease of $68,000, or 14.6%, compared to $467,000 reported for the same period in fiscal 2006.The decrease is due to a decline in the number of new contracts during the third quarter.However, Mediware expects JAC system sales to continue as JAC continues to position itself to benefit from the “Connecting for Health” program in the UK.The Perioperative Management Division experienced a decrease in system sales of $85,000, or 79.4%, from $107,000 in the third quarter of fiscal 2006 to $22,000 in the third quarter of fiscal 2007.Mediware intends to continue investing in sales and marketing and expects that this additional investment will enable the Company to participate in more sales opportunities and broaden the Company’s potential base of customers, which is expected to help address the expected lower revenues and net income in fiscal 2008 compared to fiscal 2007 as the Company returns to a business cycle that does not include a sunset program. 14 Index Service revenue, which includes recurring software support, implementation and training services, amounted to $6,170,000 in the third quarter of fiscal 2007, a decrease of $458,000, or 6.9%, from $6,628,000 for the same period in fiscal 2006.Service revenue for the Blood Management Division totaled $2,998,000 in the third quarter of fiscal 2007, representing a decrease of $493,000, or 14.1%, compared to $3,491,000 in the third quarter of fiscal 2006.This decrease in service revenue is primarily due to decreased support revenues from customers electing not to utilize HCLL upon the sunset of their legacy products, partially offset by increased implementation revenues resulting from an increase of implementation projects from customers electing to utilize HCLL upon the sunset of their legacy product.Mediware believes, but cannot assure, that service revenue will increase as implementation revenue from the new HCLL customers continues to grow.Service revenue in the Medication Management Division (excluding JAC) decreased $55,000, or 2.6%, to $2,021,000 in the third quarter of fiscal 2007 compared to $2,076,000 in the third quarter of fiscal 2006.This decrease is primarily due to a decrease in implementation revenue resulting from a decline in ongoing implementation projects, partially offset by increased rates on support services provided to existing customers.Service revenue for JAC increased $162,000, or 22.0%, to $893,000 in the third quarter of fiscal 2007 compared to $731,000 in the third quarter of fiscal 2006.This increase in service revenue is due to a combination of increased rates on support services provided to existing customers and additional support revenue generated from new customers within the preceding twelve months.Service revenue in the Perioperative Management Division decreased $72,000, or 21.6%, to $258,000 in the third quarter of fiscal 2007 compared to $330,000 in the third quarter of fiscal 2006.The decrease in service revenue for this division is primarily due to a decline in ongoing implementation projects resulting from the completion of the migration from Mediware’s legacy Surgiware System to its Perioperative Solutions product. Cost of systems includes the cost of computer hardware and sublicensed software purchased from computer and software manufacturers by Mediware as part of its complete system offering.These costs can vary as the mix of revenue varies between high margin proprietary software and lower margin computer hardware and sublicensed software components.Cost of systems increased $283,000, or 54.8%, from $519,000 in the third quarter of 2006 to $802,000 in the third quarter of fiscal 2007.The gross margin, excluding amortization of capitalized software costs, on system sales was 83.6% in the third quarter of fiscal 2007 compared to 84.5% in the same quarter in fiscal 2006.The decrease in gross margin is primarily due to the increase in lower margin hardware sales in the Blood Management Division during the third quarter of fiscal 2007. Cost of services includes the salaries of client service personnel and communications expenses along with direct expenses of the client service departments.Cost of services increased $151,000, or 7.4%, from $2,047,000 in the third quarter of 2006 to $2,198,000 in the third quarter of 2007.The increase in cost of services is primarily attributed to increases in implementation personnel in the Blood Management Division as the division prepares for an increasing number of implementation projects.Gross margin on service revenue was 64.4% for the third quarter of fiscal 2007 compared to 69.1% for the third quarter of fiscal 2006.Management believes, but cannot assure, that cost of services as a percentage of service revenue will remain consistent with its current rates which are defined as the percentage of billed hours to worked hours of its service personnel. Amortization of capitalized software increased $134,000, or 11.0%, to $1,354,000 in the third quarter of fiscal 2007 compared to $1,220,000 in the third quarter of fiscal 2006.This increase is primarily due to increased amortization of capitalized software costs related to additional product releases of the HCLL, WORx, MediMAR, MediREC and MediCOE products within the prior fiscal year.Mediware expects amortization to continue to increase during fiscal 2007 as new software releases occur. Software development costs include the non-capitalizable portions of salaries, consulting, documentation, office and other direct expenses incurred in product development activities.Software development costs decreased $171,000, or 14.6%, in the third quarter from $1,170,000 in fiscal 2006 to $999,000 in fiscal 2007. Expenditures for software development include amounts paid for both capitalizable and noncapitalizable development projects.Total expenditures for software development were $2,055,000 in the third quarter of fiscal 2007 compared to $2,194,000 in the third quarter of fiscal 2006, a decrease of $139,000, or 6.3%.Mediware believes that its near term total investment in product development will remain substantially consistent with current levels however the investment among divisions may shift due to normal product development life cycles. 15 Index Selling, general and administrative (“SG&A”) expenses include marketing and sales salaries, commissions, travel and advertising expenses.Also included is bad debt expense; legal, accounting and professional fees; salaries and bonus expenses for corporate, divisional, financial and administrative staffs; utilities, rent, communications and other office expenses; and other related direct administrative expenses.SG&A expenses increased $562,000, or 13.5%, from $4,167,000 in the third quarter of fiscal 2006 to $4,729,000 in the third quarter of fiscal 2007.This increase is primarily due to increases in labor costs and legal fees, partially offset by reductions in otherprofessional fees and bad debt expense.The Company believes that SG&A costs will decline in the near term but will likely increase in the longer term as the Company invests in sales, marketing and other infrastructure costs. Net income in the third quarter of fiscal 2007 was $831,000, an increase of $199,000, or 31.5%, compared to a net income of $632,000 in the third quarter of fiscal 2006. Results of Operations for the Nine Months Ended March 31, 2007 as Compared to the Nine Months Ended March 31, 2006 Total revenue for the nine months ended March 31, 2007 is $30,794,000 compared to $28,764,000 in the comparable period of fiscal 2006, an increase of $2,030,000, or 7.1%.This increase is primarily the result of an increase in revenue in the Blood Management Division. Revenue in the Blood Management Division increased $2,943,000, or 19.4%, to $18,133,000 in the nine months ended March 31, 2007 compared to $15,190,000 in the same period in fiscal 2006.The Medication Management Division (excluding JAC) recorded a decrease of $828,000, or 8.9%, to $8,500,000 in the first nine months of fiscal 2007 from $9,328,000 in the same period in fiscal 2006. JAC recorded an increase of $173,000, or 5.7%, to $3,228,000 in the nine months ended March 31, 2007 compared to $3,055,000 in the same period in fiscal 2006. The Perioperative Management Division recorded a decrease of $258,000, or 21.7%, to $933,000 in the nine months ended fiscal 2007 compared to $1,191,000 in the same period in fiscal 2006. System sales were $12,100,000 for the nine months ended March 31, 2007, an increase of $2,613,000, or 27.5%, from $9,487,000 in the same period in fiscal 2006.System sales for the Blood Management Division were $8,724,000 for the nine months ended fiscal 2007, an increase of $3,574,000, or 69.4%, from $5,150,000 in the comparable period in fiscal 2006. The increase in system sales is primarily attributable to the sunset of the division’s two legacy products.System sales in the Medication Management Division decreased $850,000, or 25.7%, to $2,453,000 for the nine months ended March 31, 2007 from $3,303,000 in the same period in fiscal 2006.The decrease is a result of lower System sales during the nine months ending March 31, 2007.The decrease in system sales also reflects lower sales of third party software as well as the base WORx system.JAC recorded a decrease in system sales of $41,000, or 4.6%, to $843,000 for the nine months ended March 31, 2007, compared to $884,000 in the same period in fiscal 2006. The decrease reflects a decrease in the number of software contracts sold during fiscal 2007. The Perioperative Management Division experienced a decrease in system sales of $70,000, or 46.7%, from $150,000 in fiscal 2006 to $80,000 in fiscal 2007Mediware intends to continue investing in sales and marketingand expects that this additional investment will enable the Company to participate in more sales opportunities and broaden the Company’s potential base of customers which is expected to helpaddress the expected lower revenues and net income in fiscal 2008 compared to fiscal 2007 as the Company returns to a business cycle that does not include a sunset program. Service revenue decreased $583,000, or 3.0%, to $18,694,000 in the first nine months of fiscal 2007 from $19,277,000 in the same period in fiscal 2006.Service revenue for the Blood Management Division decreased $631,000, or 6.3%, to $9,409,000 in the first nine months of fiscal 2007 compared to $10,040,000 in the same period of fiscal 2006. This decrease in service revenue is primarily due to decreased support revenues from customers electing not to utilize HCLL upon the sunset of their legacy products, partially offset by increased implementation revenues from customers electing to utilize the HCLL software upon the sunset of their legacy product.Service revenue in the Medication Management Division (excluding JAC) increased $22,000, or 0.4%, to $6,047,000 in the first nine months of fiscal 2007 compared to $6,025,000 in the same period in fiscal 2006. The increase is primarily due to increased rates on support services for existing customers, partially offset by a decrease in implementation revenue resulting from a decline in ongoing implementation projects.Service revenue for JAC increased $214,000, or 9.9%, to $2,385,000 in the nine months ended March 31, 2007 compared to $2,171,000 in the same period of fiscal 2006.This increase is primarily due to increased rates on support services for existing customers and an increase in the customer base, offset partially by a decrease in training revenues.Service revenue in the Perioperative Management Division decreased $188,000, or 18.1%, from $1,041,000 for the first nine months of fiscal 2006 to $853,000 in the same period for fiscal 2007. This decrease in service revenue is primarily due to a decline in ongoing implementation projects due to the completion of the conversion of legacy customers. 16 Index Cost of systems can vary as the mix of revenue varies between high margin proprietary software and lower margin computer hardware and sublicensed software components.Cost of systems increased $454,000, or 27.0%, to $2,133,000 in the nine months ended March 31, 2007 compared to $1,679,000 in the same period in fiscal 2006.The increase is due to overall hardware sales increases, primarily in the Blood Management Division. The gross margin, excluding amortization of capitalized software costs, on system sales was 82.4% in the first nine months of fiscal 2007 compared to 82.3% in the same period in fiscal 2006. Cost of services increased $325,000, or 5.6%, to $6,118,000 in the nine months ended March 31, 2007 compared to $5,793,000 in the same period for fiscal 2006. The increase in cost of services is primarily attributed to increases in implementation personnel as Mediware increased staff levels for the rollout of its MediMAR, MediCOE and HCLL products.Gross margin on service revenue were 67.3% for the nine months ended March 31, 2007 compared to 69.9% for the same period in fiscal 2006. Mediware believes, but cannot assure, that cost of services as a percentage of service revenue will remain consistent with its current utilization rates which are defined as the ratio of billed hours to worked hours of its service personnel. Amortization of capitalized software increased $411,000, or 11.5%, to $3,982,000 in the nine months ended March 31, 2007 compared to $3,571,000 in the same period in fiscal 2006. This increase is primarily due to increased amortization of capitalized software costs related to the Company’s HCLL and MediMAR products. Software development costs decreased $343,000 or 10.3% in the nine months ended March 31, 2007 to $2,983,000 compared to $3,326,000 in the same period in fiscal 2006.Expenditures for software development include amounts paid for both capitalizable and non-capitalizable development projects. Total expenditures for software development were $6,024,000 the nine months ended March 31, 2007, compared to $6,730,000 the same period in fiscal 2006, a decrease of $706,000 or 10.5%. This decrease primarily reflects decreased expenditures in the Blood Management Division and Medication Management Division (excluding JAC).Mediware expects to continue investing in product development. SG&A expenses increased $1,310,000, or 10.8%, from $12,098,000 for the nine months ended March 31, 2006 compared to $13,408,000 in the same period in fiscal 2007. This increase is primarily due to increases in labor costs, legal fees and sales and marketing initiatives.These increases were partially offset by reductions in insurance and rent expense. The Company believes that SG&A costs will decline in the near term but will likely increase in the longer term as the Company invests in sales, marketing and other infrastructure costs. In December 2005, Mediware resolved two separate tax issues related to its JAC division in the United Kingdom, resulting in a net refund of $101,000.This amount is included in the income tax provision for the nine months ended March 31, 2006, reducing the effective tax rate to 36%. Net income for the nine months ended March 31, 2007 was $1,900,000, an increase of $133,000 or 7.5%, compared to a net income of $1,767,000 the same period of fiscal 2006. Liquidity and Capital Resources As of March 31, 2007, Mediware had cash and cash equivalents of $21,333,000 compared to $18,996,000 at June 30, 2006.Working capital was $22,960,000 and $18,095,000 at March 31, 2007 and June 30, 2006, respectively.The current ratio was 2.7 to 1 at March 31, 2007 compared to 2.6 to 1 at June 30, 2006.The Company does not have any material capital lease obligations, purchase obligations or long-term liabilities. Cash provided by operating activities was $5,275,000 during the first nine months of fiscal 2007 compared to $6,506,000 during the same period a year ago.The decrease in cash provided by operating activities is primarily due to changes in accounts payable, deferred income taxes and accounts receivable. 17 Index Cash used in investing activities was $3,486,000 during the first nine months of fiscal year 2007 compared to $3,753,000 during the same period a year ago.The decrease primarily relates to less capitalized software development costs in the current year.Mediware capitalized $3,040,000 and $3,404,000 of product development costs during the nine months ended March 31, 2007 and 2006, respectively. Cash provided by financing activities was $456,000 during the first nine months of fiscal year 2007 compared to $1,075,000 during the same period a year ago, primarily reflecting a reduction in the amount of proceeds received from stock option exercises and the decrease in excess tax benefits related to the exercise of stock options. Factors that may affect liquidity are Mediware’s ability to penetrate the market for its products, maintain or reduce the length of the selling cycle, collect cash from clients as systems are implemented and replace revenues associated with the sunset program.Exclusive of activities involving any future acquisitions of products or companies that complement or augment Mediware’s existing line of products, Mediware believes that current available funds and cash generated from operations will provide sufficient liquidity to meet operating requirements for the foreseeable future.Mediware continues to review its long-term cash needs.Currently, there are no plans for additional outside financing, except that Mediware may consider establishing a new line of credit. 18 Index ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Mediware does not currently have any material exposure to foreign currency transaction gains or losses.However, Mediware does have some exposure to foreign currency rate fluctuations arising from sales made to customers in the United Kingdom.These transactions are made by JAC which transacts business in the British pound.To date, Mediware has not entered into any derivative financial instrument to manage foreign currency risk and is currently not evaluating the future use of any such financial instruments. ITEM 4. CONTROLS AND PROCEDURES Mediware’s management, under the supervision and with the participation of Mediware’s Chief Executive Officer and Chief Financial Officer, has reviewed and evaluated the effectiveness of Mediware’s disclosure controls and procedures as of the end of the quarter covered by this report.Disclosure controls and procedures are defined in the Securities Exchange Act as controls and other procedures of Mediware designed to ensure that information required to be disclosed by Mediware in the reports that it files or submits under the Securities Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and include controls and procedures designed to ensure that information required to be disclosed by Mediware in the reports that it files or submits to the SEC is accumulated and communicated to Mediware’s management, including the CEO and CFO, to allow timely decisions regarding required disclosure.Based on the foregoing review and evaluation, Mediware’s CEO and CFO have concluded that Mediware’s disclosure controls and procedures are effective as of March 31, 2007. There were no material changes in Mediware’s internal controls over financial reporting that occurred during the three months ended March 31, 2007 that have materially affected, or are reasonably likely to materially affect, its internal controls over financial reporting. 19 Index PART II OTHER INFORMATION Item 1. LEGAL PROCEEDINGS In February 2007, the California Supreme Court denied the petition for review filed by former Mediware employee Donnie L. Jackson, Jr. regarding the decision of the Third Appellate District in Sacramento, California to vacate the award of attorney's fees previously obtained by Mr. Jackson and to remand the case to the El Dorado Superior Court for further proceedings.Mr. Jackson had previously successfully moved for summary judgment on claims he misappropriated trade secrets of Global Med Technologies, Inc. and breached certain contractual covenants. The trial court had awarded fees, costs and interest against Global Med based on Mr. Jackson's employment contracts.In the event that Mr. Jackson ultimately prevails in this case, the Company would be eligible to be reimbursed for certain attorneys' fees and costs plus interest advanced to Mr. Jackson by the Company in connection with Global Med's claims. In addition to the foregoing case and others reported in our Annual Report on Form 10-K for the year ended June 30, 2006 and any subsequent Quarterly Report on Form 10-Q, Mediware is from time to time involved in routine litigation incidental to the conduct of its business, including employment disputes and litigation alleging product defects, intellectual property infringements, violations of law and breaches of contract and warranties. Mediware believes that no such routine litigation currently pending against it, if adversely determined, would have a material adverse effect on its consolidated financial position, results of operations or cash flows. Item 1A. RISK FACTORS Risks and uncertainties that, if they were to occur, could materially adversely affect our business or that could cause our actual results to differ materially from the results contemplated by the forward-looking statements contained in this report and other public statements we make were set forth in the “Item 1A - Risk Factors” section of our Annual Report on Form 10-K for the year ended June 30, 2006 and as updated by our subsequent quarterly reports on Form 10-K. There have been no material changes from the risk factors disclosed in that Form 10-K and the subsequent Form 10-Qs except as set forth below. Our revenue will be adversely affected after June 2007 by theloss of revenue derived from the sunset of the Blood Management Division’s legacy products. Over the last few years, our Blood Management Division has experienced increased revenue as a result of the migration of its customers from our legacy blood bank products to our HCLL software product.The first of two key sunset dates occurred in the second quarter of fiscal 2007 and the second such date occurs in the fourth quarter of fiscal 2007.Following fiscal 2007, Mediware expects decreased revenue in the Blood Management Division. As a result, Mediware expects lower revenues and net income in fiscal year 2008 compared to fiscal year 2007. 20 Index ITEM 6. EXHIBITS Exhibit 11 Schedule of Computation of Net Earnings Per Share Exhibit 15 Awareness Letter Exhibit 31.1 Rule 13a-14(a)/15d-14(a) Certification Exhibit 31.2 Rule 13a-14(a)/15d-14(a) Certification Exhibit 32.1 Certification Pursuant to 18 U.S.C. 1350 21 Index SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MEDIWARE INFORMATION SYSTEMS, INC. (Registrant) May 8, 2007 /s/ JAMES F. BURGESS Date JAMES F. BURGESS PRESIDENT AND CHIEF EXECUTIVE OFFICER May 8, 2007 /s/ MARK B. WILLIAMS Date MARK B. WILLIAMS CHIEF FINANCIAL OFFICER 22
